15-3345
     Martinez-Diaz v. Sessions
                                                                                          BIA
                                                                                   Verrillo, IJ
                                                                         A206 798 022/023/024
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   4th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   DINORA BEDALI MARTINEZ-DIAZ,
14   LINSSE ESTEFANY GUZMAN-MARTINEZ,
15   ENGLIVER GUSTAVO GUZMAN-MARTINEZ
16            Petitioners,
17
18                     v.                                            15-3345
19                                                                   NAC
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                    Robert C. Ross, West Haven, CT.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General, Claire
29                                       L. Workman, Senior Litigation
30                                       Counsel, Jane T. Schaffner, Trial
31                                       Attorney, Office of Immigration
32                                       Litigation, United States
33                                       Department of Justice, Washington,
34                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioners Dinora Bedali Martinez-Diaz (“Martinez”) and

6    her minor children, Linsse Estefany and Engliver Gustavo

7    Guzman-Martinez, all natives and citizens of Guatemala, seek

8    review of a September 24, 2015, decision of the BIA affirming

9    an April 15, 2015, decision of an Immigration Judge (“IJ”)

10   denying Martinez’s application for asylum, withholding of

11   removal, and relief under the Convention Against Torture

12   (“CAT”).   In re Dinora Bedali Martinez-Diaz, Linsse Estefany

13   Guzman-Martinez, Engliver Gustavo Guzman-Martinez, Nos. A206

14   798 022/023/024 (B.I.A. Sep. 24, 2015), aff’g Nos. A206 798

15   022/023/024 (Immig. Ct. Hartford Apr. 15, 2015).   We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history in this case.

18       Under the circumstances of this case, we have reviewed both

19   the IJ’s and the BIA’s opinions “for the sake of completeness.”

20   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).   We review

21   the agency’s decision “under the substantial evidence standard,

22   reversing only if a reasonable adjudicator would be compelled

23   to reach a contrary conclusion.”   Gjolaj v. Bureau of


                                   2
1    Citizenship and Immigration Servs., 468 F.3d 140, 142 (2d Cir.

2    2006).    In order to demonstrate eligibility for asylum and

3    withholding of removal, an applicant must show that she has been

4    persecuted or has a fear of persecution, which is defined as

5    “harm or suffering . . . inflicted upon an individual in order

6    to punish [her] for possessing a belief or characteristic a

7    persecutor sought to overcome.”        Matter of Acosta, 19 I. & N.

8    Dec. 211, 222 (BIA 1985), overruled in part on other grounds

9    by INS v. Cardoza-Fonseca, 480 U.S. 421 (1987).

10       The applicant must further establish that “race, religion,

11   nationality, membership in a particular social group, or

12   political opinion was or will be at least one central reason

13   for persecuting the applicant.”        8 U.S.C. § 1158(b)(1)(B)(i);

14   8 U.S.C. § 1231(b)(3)(A); see also Matter of C-T-L-, 25 I. &

15   N. Dec. 341, 348 (BIA 2010).     The BIA has explained that under

16   this “one central reason” standard, “the protected ground

17   cannot play a minor role in the alien’s past mistreatment or

18   fears    of   future   mistreatment.      That   is,   it   cannot   be

19   incidental, tangential, superficial, or subordinate to another

20   reason for harm.”      In re J-B-N- and S-M-, 24 I. & N. Dec. 208,

21   214 (BIA 2007).     Generally, criminal extortion efforts do not

22   constitute persecution on account of a protected ground.             In

23   re T-M-B-, 21 I. & N. Dec. 775, 779 (BIA 1997), rev’d on other


                                       3
1    grounds by Borja v. INS, 175 F.3d 732 (9th Cir. 1999) (en banc);

2    In Re A-M-E- & J-G-U-, 24 I. & N. Dec. 69, 76 (BIA 2007) (holding

3    that mistreatment motivated by “increasing their own wealth at

4    the expense of the respondents” does not constitute persecution

5    on account of a protected ground), rev’d on other grounds by

6    Valdiviezo-Galdamez v. Att’y Gen. of United States, 663 F.3d

7    582 (3d Cir. 2011).

8         The agency reasonably determined that Martinez did not

9    establish a nexus between her claimed persecution and protected

10   ground.   Martinez primarily argues that she is a member of the

11   social group of “Guatemalan mothers and women, caring for

12   children alone without a spouse.”    In her application, however,

13   she stated only that she feared returning to Guatemala because

14   she has “received calls from extortionists asking . . . for

15   money.”   She testified, similarly, that the callers asked for

16   money and tried to extort her.      The agency reasonably

17   determined that the callers were only interested in increasing

18   their own wealth.

19        Martinez also identifies other possible social group

20   definitions and argues that the agency should have conducted

21   a mixed motive analysis to determine whether her membership in

22   a protected group was one central reason for her persecution,

23   in addition to the pecuniary motive.    Martinez argues that her


                                    4
1    “gender, her motherhood, her status as caretaker to children

2    whose father fled gang recruitment, her visibility as a single

3    parent, her family connections to the [United States], and her

4    lack of a male protector, all combined to make her vulnerable.”

5    But she points to nothing the record indicating that the

6    extortionists targeted her, over other economically vulnerable

7    segments of the population, due to these characteristics.   As

8    such, the agency’s determination that Martinez failed to show

9    a nexus between the threats and her status as a single mother

10   was reasonable.   In Re A-M-E- & J-G-U-, 24 I. & N. Dec. at 76

11   (requiring evidence that persons making threats were motivated

12   by applicant’s political opinion or membership in particular

13   social group); Gjolaj, 468 F.3d at 143 (applying substantial

14   evidence standard of review to nexus determinations).

15       The agency also reasonably determined that Martinez failed

16   to demonstrate a well-founded fear of future persecution.   An

17   applicant’s fear of future persecution must be objectively

18   reasonable and contain “solid support in the record.”     Jian

19   Xing Huang v. U.S. INS, 421 F.3d 125, 128-29 (2d Cir. 2005);

20   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

21   Martinez argues that if she returns to Guatemala, “[t]he gang,

22   having been cheated of two victims, the Petitioner and her

23   brother, will be looking for vengeance,” but again points to


                                   5
1    nothing in the record to support this proposition.   The agency

2    reasonably found no “testimony or evidence to put her fear in

3    a factual context that would make it objectively reasonable.”

4           Accordingly, because Martinez failed to establish past

5    persecution or a well-founded fear of persecution on account

6    of a protected ground, the agency did not err in denying asylum

7    and withholding of removal.   See 8 U.S.C. §§ 1158(b)(1)(B)(i),

8    1231(b)(3)(A); see also Matter of C-T-L-, 25 I. & N. Dec. at

9    348.

10          For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.    Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk




                                    6